People ex rel.  Zuckerman v Molina (2022 NY Slip Op 01304)





People v Zuckerman


2022 NY Slip Op 01304


Decided on March 2, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 2, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
LARA J. GENOVESI
WILLIAM G. FORD, JJ.


2022-01080

[*1]The People of the State of New York, ex rel. 
vSeth J. Zuckerman, on behalf of Jonathan Arroyo, appellant, Louis A. Molina, etc., et al., respondents.


Chaudhry Law PLLC, New York, NY (Seth J. Zuckerman pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Joy Kieras, and Nicholas Kyriacou of counsel), respondent pro se and for respondents Louis A. Molina and Warden, George R. Vierno Center.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Jonathan Arroyo upon his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 71086/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination of the Supreme Court, Kings County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner has failed to establish entitlement to relief pursuant to CPL 30.30(2)(a).
DILLON, J.P., DUFFY, GENOVESI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court